   Case 6:19-cv-01064-JWB-KGG Document 41 Filed 07/17/19 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


BRUCE LEICHTY,                      )
                                    )
                 Plaintiff,         )
                                    )
          V.                        )     Case No. 6:19-CV-01064-JWB-KGG
                                    )
BETHEL COLLEGE;                     )
MENNONITE CHURCH USA;               )
CITY OF NORTH NEWTON;               )
KANSAS, HARVEY COUNTY;             )
LANCASTER MENNONITE                )
HISTORICAL SOCIETY;                )
JOHN THIESSEN;                     )
JOEL NOFZIGER;                     )
                                   )
                 Defendants.       )


              DECLARATION OF JOSEPH MYER SANDERSON
         IN SUPPORT OF JOEL NOFZIGER'S MOTION TO DISMISS
   AND MOTION TO STRIKE PURSUANT TO THE KANSAS PUBLIC SPEECH
        PROTECTION ACT AND/OR CALIFORNIA ANTI-SLAPP ACT
      Case 6:19-cv-01064-JWB-KGG Document 41 Filed 07/17/19 Page 2 of 2




       I, Joseph Myer Sanderson, declare as follows:

        1.      I am an associate with the law finn of Kirkland & Ellis LLP, and am one of the

attorneys representing Defendant Joel Nofziger in the above-captioned case. I have personal

knowledge of the facts set forth herein and could and would testify competently thereto if called

as a witness.

       2.       Attached hereto as Exhibit A is a true and correct copy of excerpts from the The

First Holocaust by Don Heddesheimer, which is cited in Plaintiffs Complaint, as downloaded

from https://archive.org/details/TheFirstHolocaust.

       3.       Attached hereto as Exhibit Bis a true and correct copy of Lisa Schirch's post

How Mennonites Reckon with our History in the Holocaust on AnabaptistHistorians.org, which

forms the basis for Plaintiffs claims against Mr. Nofziger, as downloaded from

https ://anabaptisthistorians.org/2018/03/23/how-mennoni tes-reckon-with-our-history-in-the-

holocaust.

       I declare under penalty of perjury that the foregoing is true and correct, and that this

declaration was executed in New York, New York on July 17, 2019.




                                         Joseph Myer Sanderson




                                                 I
